The defendant was convicted of "the offense of keeping, maintaining, and operating a lottery, known as the `number game,' for the hazarding of money." His certiorari was overruled and the case is here for review. The evidence involved, the objections made throughout the trial, and the assignments of error as to all contentions, *Page 777 
are similar to, if not almost identical with, the evidence and the assignments of error urged in Mills v. State, 71 Ga. App. 353
(30 S.E.2d 824), and are therefore controlled by what this court there held. We can say no more here than we have already said in the Mills case. The court did not err in overruling the certiorari.
Judgment affirmed. Broyles, C. J., and MacIntyre, J.,concur.
                       DECIDED NOVEMBER 29, 1944.